PER CURIAM.
The Employer/Carrier’s failure to timely appeal the Special Disability Trust Fund’s denial of reimbursement based on filing too early does not result in a bar to a subsequent claim for reimbursement once excess compensation has been paid. See Special Disability Trust Fund v. Geophysical Services, Inc., 414 So.2d 644, 644 (Fla. 1st DCA 1982). This is true even here, where, in addition to dismissing the claim for reimbursement for being filed too early, the SDTF also disputed the merits of the claim. Requiring appellant to seek a hearing on the merits, knowing the claim was not yet ripe, would have been a futile act. Cf. Blotch v. State, 389 So.2d 669, 672 (Fla. 3d DCA 1980); Bruce v. City of Deerfield Beach, 423 So.2d 404, 406 n. 2 (Fla. 4th DCA 1982). Accordingly, we REVERSE and REMAND for further proceedings.
KAHN, WEBSTER, and PADOVANO, CONCUR.